Sweeney, J.,
dissents and votes to remit in the following memorandum. Sweeney, J. (dissenting). I am unable to agree with the result arrived at by the majority and, therefore, dissent. The denial of the motion without a hearing was improper in that the mere claim by the District Attorney that every effort was made to locate the defendant furnished an insufficient basis to deny the motion without a hearing (People v Lewis, 61 AD2d 799; People v Scott, 54 AD2d 939). Nor do I find any merit in the People’s contention that defendant failed to furnish a sufficient factual basis in support of his motion to entitle him to a hearing on the issue of his absence or unavailability. Consequently, in my opinion, determination of the appeal should be withheld and the case remitted to the Trial Justice for a hearing and determination of whether the branch of defendant’s motion seeking dismissal pursuant to CPL 30.30 should have been granted or whether the period of delay resulted from defendant’s absence or unavailability as provided in CPL 30.30 (subd 4, par [c]) thus requiring denial of that part of the motion in question (see People v Schwartz, 54 AD2d 967; People v Ranellucci, 50 AD2d 105; 53 AD2d 385, revd 43 NY2d 943).